                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    ED CV19-00136 JAK (SHKx)                                        Date     March 20, 2019
 Title       Theresa Brooke v. RPCWG Miramonte Owner, LLC




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                           Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE FOR LACK OF
                         PROSECUTION (DKT. 11) JS-6

On February 18, 2019, Defendant filed a Stipulation seeking an extension of time to respond to the
Complaint (Dkt. 9) (the “Stipulation”). The Stipulation was granted the next day, which continued the
deadline by which Defendant was to respond from February 18, 2019 to March 4, 2019. Id. Because a
response to the Complaint was not filed, an Order to Show Cause re Dismissal was filed on March 12,
2019 ordering Plaintiff either to: (i) respond in writing no later than March 19, 2019 as to why the matter
should not be dismissed for lack of prosecution; or (ii) file an application for the entry of default as to
Defendant RPCWG Miramonte Owner, LLC. There has been no response filed to the Complaint or the
Order to Show Cause, nor has an application been filed as to Defendant. Therefore, the Court orders this
case DISMISSED for lack of prosecution and failure to follow the Court’s Order.


IT IS SO ORDERED.




                                                                                              :

                                                          Initials of Preparer   ak




                                                                                                  Page 1 of 1
